     Case 3:18-cv-01677-DMS-JLB Document 84 Filed 09/14/20 PageID.654 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAUL ANTHONY LYNCH,                                Case No.: 18-cv-01677-DMS (JLB)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13    v.                                                 REQUEST TO SERVE FED. R. CIV.
                                                         P. 45 SUBPOENAS
14    KEVIN BURNETT, et al.,
15                                   Defendants.         [ECF No. 73]
16
17
18
19         On or about July 22, 2020, Plaintiff, who is proceeding pro se and in forma pauperis
20   in this matter, submitted along with other filings a request that the Court direct the U.S.
21   Marshals Service to serve trial subpoenas. (ECF No. 73 at 8.) Plaintiff attaches fifteen
22   (15) state court Civil Subpoenas for Personal Appearance at Trial or Hearing to her request,
23   claiming that the named individuals are witnesses who “can and will testify to the injuries
24   that Plaintiff sustained on August 8, 2017.” (Id. at 8–38.) The subpoenas request the
25   witnesses’ attendance on March 22, 2021, at 9:00 AM, the date trial in this case is currently
26   scheduled to commence before the Honorable Dana M. Sabraw. (Id.; see also ECF No. 65
27   at 5.) Defendant filed an opposition to Plaintiff’s request. (ECF No. 76.) For the reasons
28   set forth below, Plaintiff’s request is DENIED.

                                                     1
                                                                               18-cv-01677-DMS (JLB)
     Case 3:18-cv-01677-DMS-JLB Document 84 Filed 09/14/20 PageID.655 Page 2 of 3



1    I.    LEGAL STANDARD
2          A subpoena may command a nonparty to “attend and testify” at a deposition,
3    hearing, or trial. Fed. R. Civ. P. 45(a). Because Federal Rule of Civil Procedure 45(b)
4    requires personal service of a subpoena, “[d]irecting the Marshal’s Office to expend its
5    resources personally serving a subpoena is not taken lightly by the court.” Alexander v.
6    Cal. Dep’t. of Corr., 2:08–CV–2773, 2010 WL 5114931, at *3 (E.D. Cal. Dec. 9, 2010)
7    (internal quotation marks omitted) (citing Austin v. Winett, No. 1:04-cv-05104-DLB PC,
8    2008 WL 5213414, at *1 (E.D. Cal. Dec. 12, 2008); 28 U.S.C. § 1915(d)); see also Fed. R.
9    Civ. P. 45(b). Limitations include the burden and expense to the non-party in responding
10   to the subpoena. Fed. R. Civ. P. 45(d)(1). “The Federal Rules of Civil Procedure were not
11   intended to burden a non-party with a duty to suffer excessive or unusual expenses in order
12   to comply with a subpoena . . . .” Badman v. Stark, 139 F.R.D. 601, 605 (M.D. Pa. 1991).
13   Non-parties are “entitled to have the benefit of th[e] Court’s vigilance.” Id.; see also
14   Alexander, 2010 WL 5114931, at *3.
15         Pursuant to Rule 45, subpoenas requiring a person’s attendance require that the party
16   compelling the attendance tender fees for one day’s attendance and the mileage allowed by
17   law. Fed. R. Civ. P. 45(b)(1). The in forma pauperis statute does not waive payment of
18   these fees or expenses for witnesses. Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993)
19   (citing Tedder v. Odel, 890 F.2d 210, 211–12 (9th Cir. 1989); 28 U.S.C. § 1915); see also
20   Garcia v. Grimm, No. 06-cv-225 WQH (PCL), 2012 WL 216565, at *4 (S.D. Cal. Jan. 23,
21   2012). Thus, a plaintiff is required to tender witness and mileage fees for each of her
22   witnesses. See CF & I Steel Corp. v. Mitsui & Co. (U.S.A.), 713 F.2d 494, 496 (9th Cir.
23   1983) (“Rule 45(c) requires simultaneous tendering of witness fees and the reasonably
24   estimated mileage allowed by law with service of a subpoena.”).
25   II.   DISCUSSION & CONCLUSION
26         Rule 45 provides that “[t]he clerk must issue a subpoena, signed but otherwise in
27   blank, to a party who requests it. That party must complete it before service. An attorney
28   also may issue and sign a subpoena if the attorney is authorized to practice in the issuing

                                                  2
                                                                             18-cv-01677-DMS (JLB)
     Case 3:18-cv-01677-DMS-JLB Document 84 Filed 09/14/20 PageID.656 Page 3 of 3



1    court.” Fed. R. Civ. P. 45(a)(3). Plaintiff’s subpoenas are signed by “Paul Anthony
2    Lynch.” (ECF No. 73 at 9–38.) Although Plaintiff is proceeding pro se, she is not admitted
3    to practice law and is not an officer of the Court authorized to sign and issue a valid
4    subpoena. The proposed subpoenas were therefore never properly issued. See Fed. R. Civ.
5    P. 45(a)(3); see also Cramer v. Target Corp., No. 1:08-CV-1693-OWW-SKO, 2010 WL
6    1791148, at *1 (E.D. Cal. May 4, 2010) (noting that a pro se plaintiff was “not an officer
7    of the Court authorized to sign and issue a subpoena pursuant to Fed. R. Civ. P. 45(a)(3)”);
8    Gonzales v. Alameida, No. CV F 06 1417 OWW WMW P, 2008 WL 161996, at *1 (E.D.
9    Cal. Jan. 16, 2008) (“[A] party appearing in pro per can not issue a subpoena.”); Jackson
10   v. Woodford, No. 05-cv-513 L(NLS), 2007 WL 2023551, at *1, 3 (S.D. Cal. July 11, 2007)
11   (finding that subpoenas were not properly issued, where the clerk of court sent the
12   subpoena forms to a pro se plaintiff, but did not sign and issue the subpoenas).
13         As the subpoenas submitted were not properly issued, Plaintiff’s request for service
14   is DENIED. However, as trial approaches, Plaintiff may file a motion asking the Court:
15         (1)    to issue Plaintiff federal subpoenas to appear and testify at a hearing or trial
16                in a civil action for the witnesses she establishes are relevant and necessary to
17                her case;
18         (2)    to send Plaintiff U.S. Marshal Forms 285; and
19         (3)    to direct the U.S. Marshal to serve the subpoenas.
20   The Court will evaluate requests for subpoenas and, if appropriate, order the U.S. Marshal
21   to serve the subpoenas only if Plaintiff complies with the foregoing, properly completes
22   the subpoenas and U.S. Marshal forms, and tenders the required witness and mileage fees
23   for each witness.
24         IT IS SO ORDERED.
25   Dated: September 14, 2020
26
27
28

                                                   3
                                                                               18-cv-01677-DMS (JLB)
